 


109 HR 247 IH: Increase in Numerical Limitation for Asylees Adjustment Act of 2005
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 247 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Ms. Jackson-Lee of Texas introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To increase the numerical limitation on the number of asylees whose status may be adjusted to that of an alien lawfully admitted for permanent residence. 
 
 
1.Short titleThis Act may be cited as the Increase in Numerical Limitation for Asylees Adjustment Act of 2005. 
2.Increase in Numerical Limitation on asylee adjustment 
(a)In generalSection 209(b) of the Immigration and Nationality Act (8 U.S.C. 1159(b)) is amended by striking 10,000 and inserting 25,000. 
(b)Effective dateThe amendment made by subsection (a) shall apply to fiscal years beginning with fiscal year 2003. 
 
